PER CURIAM.
The husband and wife became joint tenants of the $14,000 depositéd (Kelly v. Beers, 194 N. Y. 49, 86 N. E. 980, 128 Am. St. Rep. 543; Matter of Meehan, 59 App. Div. 156, 69 N. Y. Supp. 9; Platt v. Grubb, 41 Hun, 447; Matter of Kaupper, 141 App. Div. 54, 125 N. Y. Supp. 878; Kelly v. Home Savings Bank, 103 App. Div. 141, 92 N. Y. Supp. 578; Sanford v. Sanford, 45 N. Y. 723; McElroy v. Albany Savings Bank, 8 App. Div. 46, 40 N. Y. Supp. 422, and the husband was not ousted from such tenancy by her withdrawal of the money and by the deposit of it elsewhere, or by loaning a part of *366it and receiving a note therefor (O’Connor v. Dunnigan, 158 App. Div. 334, 143 N. Y. Supp. 373).
The decree of the Surrogate’s Court of Queens county should be reversed, without costs, and the matter remitted to the surrogate, to proceed in accordance with this opinion.